Title: From Alexander Hamilton to John Quincy Adams, 1 December 1794
From: Hamilton, Alexander
To: Adams, John Quincy


Treasury DepartmentDecember 1st 1794
(Duplicate)
Sir
The United States have funds of some consequence in the hands of our Commissioners at Amsterdam, over and above what may be required for approaching payments. The Situation of Holland according to the last advices, leaves me not without disquietude on this account; for bidding the negotiation of bills upon that Country without great sacrifice. I have therefore directed the Treasurer to draw upon those Commissioners in favour of Thomas Pinckney Esquire our Minister at London for a considerable part of the Surplus in their hands of which I request you to apprise them—not having time to write to them by this opportunity.
But besides the amount of the bill in favour of Mr. Pinckney, the United States will have a sum not unimportant in the hands of the Commissioners. I beg your attention to this & that in case of extremity you will concert with them the best means of securing it. Two modes occur as most obvious—one to remit to Mr. Pinckney in London—the other to invest in the funds of the United States.
I feel great consolation in your being on the Spot to aid our Commissioners in taking care of the Interests of our Country. On their integrity and prudence I have also the greatest reliance.
With respectful consideration & true esteem   I have the honor to be   Sir,   Your very Obedient Servant
Alexander Hamilton
John Adams Junr. EsquireMinister at the Hague
